373 F.2d 737
UNITED STATES of America, Appellant,v.John M. REILLY, Appellee.
No. 8707.
United States Court of Appeals Tenth Circuit.
March 3, 1967.

Jack H. Weiner, Washington, D.C.  (J. William Doolittle, Acting Asst. Atty. Gen., John Quinn, U.S. Atty., and David L. Rose, Attorney, Department of Justice, on the brief), for appellant.
Joseph A. Sommer, Santa Fe, N.M.  (Thomas F. McKenna, Sr., Santa Fe, N.M., on the brief), for appellee.
Before LEWIS and HICKEY, Circuit Judges, and STANLEY, District Judge.
PER CURIAM.


1
This appeal is dismissed.  The record shows the dismissal of appellant's complaint but no dismissal of the action or a final judgment in any form.  See Mitchell v. Parham, 10 Cir., 345 F.2d 797, and cases cited.